DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/27/21 and 6/25/21 has been entered.
 

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
           A) Applicant recites “an outer side surface” in claim 4.  It is unclear whether applicant is intending to refer back to the “outer side surface” previously recited in claim 2 or whether applicant is intending to claim a plurality of outer side surfaces.  It appears as if the recited claim lacks proper antecedent basis and applicant is intended to refer back to the previously recited “outer side surface” and applicant may have intended to recite “the outer side surface”. For the purpose of examination, it is interpreted as if applicant intended to recite “the outer side surface”. 
          B) Applicant recites “the outer side surface or the inner side surface is oblique” in claim 3. The structure relative to where the outer side surface or inner side surface is oblique to is unclear.  It appears as if applicant may be intending to define the outer side surface or the inner side surface being oblique relative to an inner peripheral portion. For the purpose of examination, it is interpreted as if applicant is intending to define the outer side surface or inner side surface as being oblique to the inner peripheral portion. 

          C) Claim 5 is rejected as a result of being dependent on a rejected claim. 




Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-2, 4-6 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Decristofaro et al. (US 7,235,910). 
7. 	Regarding to claim 1, Decristofaro et al. discloses a machined article [Figures 5a-5c in Decristofaro et al. Note that applicant recites a “machined article” in the preamble.  The recited limitation of being “machined” is interpreted as being a product by process limitation only requiring the structure of the finished product resulting from the claimed process. The structure resulting from the recited process is interpreted as including an article. The prior art of Decristofaro et al. discloses an article, as can be seen from Figure 5c, therefore discloses the structure of the finished product resulting from the recited process.  In addition, note that “machined article” is recited in the preamble and therefore given limited patentable weight] comprising: a first member (400, as can be seen from Figure 5a in Decristofaro et al.)  including an inner peripheral portion (inner surface surrounding hole in 400) formed by a hole [as can be seen from Figure 5a in Decristofaro et al.]; and a second member (500, as can be seen from Figure 5b in Decristofaro et al.)  including an outer peripheral portion (outer surface of 500, as can be seen from Figure 5b in Decristofaro et al.) fitted into the inner peripheral portion (inner surface surrounding hole in 400) of the first member(400) [as can be seen from Figure 5c in Decristofaro et al.], wherein at least either an inner peripheral recess (recess formed between teeth 410, as can be seen from Figure 5a and 5c in Decristofaro et al.) is formed in part of the inner peripheral portion (inner surface surrounding hole in 400) of the first member (400), and a slit (channel formed from recesses between teeth 410 in layers 20, as can be seen from Figures 5a-5c in Decristofaro et al.) penetrating from a top surface (a top surface of 400 and 500)  to a bottom surface (a bottom surface of 400 and 500) of the machined article [Figure 5a-5c] is formed at a position to which the inner peripheral recess (recess formed between teeth 410, as can be seen from Figure 5a and 5c in Decristofaro et al.) corresponds, between the first member (400) and the second member (500) [as can be seen from Figure 5c in Decristofaro et al.], wherein the inner peripheral portion (inner surface surrounding hole in 400) of the first member (400) being continuous entirely from the top surface (a top surface of 400 and 500)   to the bottom surface (a bottom surface of 400 and 500) of the machined article [as can be seen from Figure 5c in Decristofaro et al.].

8. 	Regarding to claim 2, Decristofaro et al. discloses the machined article [Figures 5a-5c in Decristofaro et al.] according to claim 1, wherein an outer side surface (OSS, as can be seen from Figure 5a in Decristofaro, as well as displayed below in Figure 1, which is an annotated version of Figure 5a in Decristofaro displaying elements for clarity) of the inner peripheral recess (recess formed between teeth 410, as can be seen from Figure 5a and 5c in Decristofaro et al.) at an outer side farthest from the inner peripheral portion (inner surface surrounding hole in 400) is perpendicular to the top surface (a top surface (TS) of 400 and 500, as can be seen from Figures 5a-5c in Decristofaro et al, as well as Figure 1 below)  and the lower bottom surface (a bottom surface (BS) of 400 and 500) of the machined article [as can be seen from Figure 5a-5c as well as Figure 1 below].

Figure 1: Annotated Version of Figure 5a in Decristofaro et al. displaying elements for clarity. 


    PNG
    media_image1.png
    749
    1096
    media_image1.png
    Greyscale


9. 	Regarding to claim 4, Decristofaro et al. discloses the machined article [Figures 5a-5c in Decristofaro et al.] according to claim 2, wherein the machined article [Figure 5a-5c] has an outer side surface (OSS) and an inner side surface (ISS, as can be seen from Figure 5c in Decristofaro et al., as well as Figure 2 below, which is an annotated version of Figure 5a in Decristofaro et al. displaying elements for clarity), and the outer side surface (OSS) and the inner side surface (ISS) are formed opposite to each other [as can be seen from Figure 5c in Decristofaro et al., as well as from Figure 2 below]. 















Figure 2: Annotated Version of Figure 5c in Decristofaro et al. displaying elements for clarity. 


    PNG
    media_image2.png
    1160
    1095
    media_image2.png
    Greyscale





10. 	Regarding to claim 5, Decristofaro et al. discloses the machined article [Figures 5a-5c in Decristofaro et al.] according to claim 4, wherein the outer side surface (OSS) and the inner side surface (ISS) are formed in parallel [Note that the recited limitation of “formed in parallel” is interpreted as being a product by process limitation only requiring the finished product. The prior art of Decristofaro et al. discloses the product as claimed, as can be seen from Figures 5a-5c in Decristofaro, as well as Figure 2 above].

11. 	Regarding to claim 6, Decristofaro et al. discloses the machined article [Figures 5a-5c in Decristofaro et al.] according to claim 1, wherein: the first member (400) and the second member (500) are fitted by pressing [as can be seen from Figure 5c in Decristofaro et al. Note that the recited limitation of “fitted by pressing” is interpreted as being product by process limitations only requiring the finished product. The prior art of Decristofaro et al. discloses the product as claimed, as can be seen from Figures 5a-5c in Decristofaro et al.]; and the inner peripheral recess (recess formed between teeth 410, as can be seen from Figure 5a and 5c in Decristofaro et al.) is formed by pressing [Note that the recited limitation of  “formed by pressing” is interpreted as being product by process limitations only requiring the finished product. The prior art of Decristofaro et al. discloses the product as claimed, as can be seen from Figures 5a-5c in Decristofaro et al.].

12. 	Regarding to claim 14, Decristofaro et al. discloses the machined article [Figures 5a-5c in Decristofaro et al.] according to claim 1, wherein the first member (400) .

Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claim 3 is rejected, as best understood in view of the above 112 rejection, under 35 U.S.C. 103 as being unpatentable over Decristofaro et al. (US 7,235,910).

15.	Regarding to claim 3, Decristofaro et al. discloses the machined article [Figures 5a-5c in Decristofaro et al.] according to claim 2 having an outer side surface (OSS).  Decristofaro et al. discloses the outer side surface formed from generally rectangular teeth which extends perpendicularly rather than being oblique.  However, these limitations are directed solely to the shape of the outer side surface of the recess.  One having ordinary skill in the art at the time of the invention would have selected the appropriate desired shaped.  Furthermore, it has been held that a change in shape or configuration is a matter of choice which “a person of ordinary skill in the art would have found obvious absent persuasive 


Response to Arguments
16.	Applicant’s arguments with respect to claim(s) 1-6 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRVANA DEONAUTH whose telephone number is (571)270-5949. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526. The fax phone number 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIRVANA DEONAUTH/           Examiner, Art Unit 3726